237 F.2d 918
Bonnie STEADMAN and Maxie Steadman, Appellants,v.KINGSPORT UTILITIES, Inc., Appellee.
No. 12921.
United States Court of Appeals Sixth Circuit.
October 17, 1956.

Appeal from the United States District Court for the Eastern District of Tennessee, Greeneville; Robert L. Taylor, Judge.
Clifford E. Sanders, Jackson C. Raulston, Frank K. Moore, Kingsport, Tenn., for appellants.
Penn, Hunter, Smith & Davis, Kingsport, Tenn., Edwin O. Norris, Kingsport, Tenn., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed for the reasons set forth in the opinion of Judge Taylor, 139 F. Supp. 622.